Citation Nr: 0501979	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active military service from September 1975 
to August 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for a low back 
disorder.  As well, the RO determined that new and material 
evidence had not been received to reopen a claim of service 
connection for residuals of a right knee injury.


FINDINGS OF FACT

1.  Low back symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
disability; a chronic disorder of the lumbar spine was first 
verified several years after service, and there is no 
competent medical evidence of record attributing current 
lumbar spine pathology to service.

2.  In an unappealed decision dated in May 1986, the RO 
denied the veteran's claim of entitlement to service 
connection for a right knee disorder.

3.  The additional evidence received since that decision is 
either cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate this claim.  




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The May 1986 decision of the RO denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

3.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
December 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, his and VA's, for 
obtaining or presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, as mentioned, the December 2001 
letter from the RO advising the veteran of his rights in VA's 
claims process predated the RO's August 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

With respect to the VCAA letter of December 2001, the 
claimant was variously requested to respond within 30 or 60 
days.  38 C.F.R. § 3.159(b)(1) (2004) was invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5103(a).  Thus, that regulatory 
provision was found to be invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).



Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of at least10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

According to the definition that has been effective since 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

Merits Adjudication of the Claim of Service Connection for a 
Low Back Disorder

Service medical records (SMRs) disclose that the veteran 
presented at a clinic in August 1976, complaining of low back 
pain.  Clinical inspection revealed limited range of motion 
of the low back and tenderness of the lower portion of the 
back; no edema or discoloration was detected.  X-rays of the 
lumbosacral spine were negative.  Hot soaks, aspirin, and 
liniment were recommended.  When the veteran was examined in 
August 1979 for service separation, the spine and 
musculoskeletal system were evaluated as normal.

The veteran was treated at Memorial Hospital in November 
1988.  He was admitted to the emergency room after having 
fallen at work, striking his back on some stairs.  The 
primary diagnosis was a contusion (i.e., bruise) to the low 
back with severe pain, muscle spasm, and difficulty walking.  
Additional diagnoses were prior history of lumbar disc 
disease with surgery on the low lumbar area; and 
osteoarthritis of the spine and questionable 
spondylolisthesis, L5-S1.  

A VA barium enema examination was performed in June 1989.  An 
incidental finding on examination was the appearance of 
surgical changes of a bony fusion at L5-S1.  During the 
veteran's treatment at Memorial Hospital in February 1991 for 
an unrelated condition, he gave a history of having undergone 
a spinal fusion in 1985.

The veteran maintains that his low back disorder had its 
onset during military service.  Here, the record shows that 
he was treated on one occasion during service for a complaint 
of low back pain.  No specific organic disorder of the low 
back or lumbosacral spine was then identified.  He was 
offered conservative treatment.  There were no subsequent 
documented recurrences of low back problems during the 
remainder of his tour of active duty, and no low back defects 
were shown at service separation.  His military service ended 
in August 1979.

Surgical fusion of a segment of the lumbosacral spine, 
apparently necessitated by some organic disorder of the 
spine, was first performed several years later, in 1985.  
Osteoarthritis of the lumbosacral spine was first objectively 
confirmed a few years after the spinal fusion.  So all things 
considered, the evidence demonstrates that the isolated 
episode of low back pain in service was merely an acute and 
transitory phenomenon and completely resolved prior to 
discharge without producing chronic residual disability.

As it stands, the veteran's unsubstantiated lay assertion is 
the only evidence linking his current lumbosacral spine 
disorder to military service.  His assertion amounts to an 
opinion about a matter of medical causation.  There is no 
indication from the record that he has medical training or 
expertise.  And as a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
No competent medical evidence has been presented showing that 
his lumbosacral spine disorder had its onset in service, that 
spinal arthritis was present within the first post-service 
year, or that it his lumbosacral spine disorder is otherwise 
attributable to service.

For these reasons, the claim for service connection for a low 
back disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

New and Material Evidence to Reopen the Claim of Service 
Connection for a Right Knee Disorder

The RO denied service connection for a right knee disorder in 
May 1986.  The veteran was informed of that decision and 
initiated an appeal by submitting a notice of disagreement 
(NOD); however, he did not complete the appeal requirements 
by submitting a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement).  See 38 C.F.R. § 20.200 (2004).

That May 1986 decision is the last final denial of the claim 
on any basis.  The RO determined that residuals of a right 
knee injury in service were not found at the veteran's 
separation from service and that the medical evidence did not 
connect a then present right knee disability to a disease or 
injury in service.  

The Board's analysis of the evidence, then, starts with the 
May 1986 RO rating action.  The Board, however, will first 
review the evidence that was before the RO in May 1986 when 
the veteran's claim was last considered.

The evidence considered in connection with the RO's May 1986 
rating decision included the following:  service medical 
records and a report of the veteran's 
post-service treatment by a private clinician.

At the January 1975 service entrance examination, the veteran 
denied having a "trick" or locked knee, and the lower 
extremities were evaluated as normal.  He began serving on 
active duty in September 1975.  His service medical records 
disclose that, in mid-April 1976, he reported right knee pain 
after slipping and hitting his knee on a step.  Clinical 
inspection revealed no obvious discoloration, effusion or 
crepitus, and the knee had full range of motion.  The 
impression was possible trauma to the right kneecap.  In late 
April 1976, he stated that he had hurt his knee sliding into 
base.  Clinically, no pain or effusion was detected, and the 
knee was stable.  



In view of continued complaints of right knee pain, the 
veteran was evaluated at a service department orthopedic 
clinic in May 1976.  It was found that active range of motion 
of the right knee was limited.  Effusion was minimal.  Some 
ligamentous laxity was demonstrated.  There was diffuse pain 
about the patella with crepitus.  
X-rays of the knee were negative.  The impression was 
probable ligamentous strain.  

A June 1976 service department treatment notation also 
indicates continued probable right knee ligament strain, and 
the veteran was placed on a 30-day duty limitation.  In July 
1976, he was placed on a second 30-day duty limitation, again 
because of probable ligament strain of the right knee.  In 
August 1976, he again reported right knee pain.  An ace wrap 
for the knee was recommended.  X-ray examination of the knee 
was again negative.

An examination was performed in August 1979 for service 
separation.  The lower extremities were evaluated as normal.  

A June 1981 private treatment record indicates the veteran 
had been seen in an emergency room after his right knee came 
out of place while he was running.  When examined by a 
clinician two days later, the veteran gave a history of 
intermittent dislocation of the right patella since his 
teenage years (i.e., so prior to entering the military).  It 
was found that his right knee exhibited effusion and pain 
with attempted flexion.  X-ray examination of the knee was 
within normal limits.  The impression was dislocation of the 
right patella.  

The evidence added to the record since the May 1986 rating 
decision includes records of the veteran's treatment by 
private medical providers.  

The veteran was admitted to Memorial Hospital in April 1992.  
He reported that he had sustained a lateral dislocation of 
the right kneecap when he struck his knee on a desk drawer in 
February 1992.  X-ray examination of the right knee in 
February1992 had shown significant subluxation of the 
patella, with swelling of the knee noted as well clinically.  
Symptoms of knee pain, a sensation of impending dislocation, 
and chronic suluxation had reportedly persisted since the 
episode of trauma.  During hospitalization in April 1992, the 
veteran underwent arthroscopic retinacular release of the 
right patella because of recurrent dislocation.

Records from Duke University Medical Center, dated from 
September 1992 to February 1995, reflect the veteran's 
treatment at that facility.  In September 1992, the veteran 
reported that he had continued to experience dislocation of 
the right knee since the surgery performed in April 1992.  
The assessment was recurrent dislocation of the right 
patella, and he again underwent arthroscopic retinacular 
release of the right patella.  When he was examined in 
November 1993, he reported having experienced recurrent right 
patellar subluxations since 1981.  In January 1994, the 
diagnosis was dislocatable right patella.  Operative 
arthroscopy of the right knee was performed for repair of the 
medial patellofemoral ligament.  

In a statement dated in December 2001, James A. Nunley, M.D., 
an orthopedic surgeon, reported having treated the veteran in 
1992.  He indicated that the veteran's course following right 
knee surgery in 1992 had been uncomplicated.  He referred to 
the veteran's history of having first had a right knee 
problem in 1974, playing high school football; accordingly, 
the physician could not see how the veteran's right knee 
problem could be related to military service.  

The evidence that was of record when the RO issued its May 
1986 rating decision showed episodes of right knee pain 
persisting for several months during service.  It was 
believed that the veteran's right knee pain was most likely 
due to ligament strain, and right knee symptoms were 
sufficiently troublesome that he was placed on two 30-day 
periods of limited duty.  At the same time, however, his 
right knee required only conservative treatment measures; he 
did not need hospitalization or surgery.  A period of almost 
three years elapsed between the last recorded notation of 
treatment of the right knee during service and his separation 
from service, at which time his right knee was unremarkable 
to examination.  

A private clinician who treated the veteran for dislocation 
of the right patella more than one year after he had 
completed his term of military service provided the first 
objective post-service evidence of a recurrent right knee 
problem.  This clinician did not provide a medical opinion 
etiologically linking the dislocation of the right patella to 
any event or occurrence in service.  So, in sum, the evidence 
then of record reasonably supported a finding that the right 
knee ligamentous strain in service was merely an acute and 
transitory phenomenon, resolving without producing chronic 
residual disability.

The additional evidence submitted or otherwise obtained since 
the RO's May 1986 decision is arguably new, in that it 
confirms the veteran now definitely experiences chronic 
recurrent subluxating or dislocating right patella.  In fact, 
this problem became so severe that he required right knee 
surgery.  In any event, no physician has provided a medical 
opinion linking his current chronic right knee problem 
to his military service.  Indeed, Dr. Nunley who submitted 
the statement in December 2001 specifically commented that 
the veteran's then current right knee problems were not 
related to service.  Accordingly, the additional medical 
evidence, even if regarded as new, is not material.  See 
Jackson v. Principi, 265 F.3d 1366, 1371 (Fed. Cir. 2001).

At bottom, the veteran's lay assertions remain the only 
evidence linking his chronic right knee disorder to military 
service.  But lay assertions of medical causation cannot 
serve as the predicate to reopen a previously denied - 
and unappealed - claim for compensation benefits.  See Moray 
v. Brown, 5 Vet. App. 211 (1993).

For these reasons, the Board finds that new and material has 
not been received to reopen the claim of service connection 
for a right knee disorder.  Accordingly, the petition to 
reopen this claim must be denied.  And because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Service connection for a low back disorder is denied.

New and material evidence has not been received to reopen the 
claim for service connection for a right knee disorder, and 
the appeal concerning this claim is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


